OPINION

Per Curiam:

In this appeal, submitted pursuant to the mandate of Anders v. California, 386 U.S. 738 (1967), it is argued that we should reverse because the parole and probation report contained unsubstantiated information, which was erroneously considered by the trial court when it sentenced Connie Shields. We disagree.
In Silks v. State, 92 Nev. 91, 94, 545 P.2d 1159, 1161 (1976), we stated: “So long as the record does not demonstrate prejudice resulting from consideration of information or accusations founded on facts supported only by impalpable *551or highly suspect evidence, this court will refrain from interfering with the sentence imposed.” Our review of the record reveals no such prejudice. Accordingly, we affirm.